EXHIBIT 10.1


**
Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



SETTLEMENT AGREEMENT


This Settlement Agreement is by and between Overland Storage, Inc. (referred to
herein as “Overland”), a California corporation with a principal place of
business at 9112 Spectrum Center Boulevard, San Diego, California 92123; and
International Business Machines Corporation (referred to herein as “IBM”), a New
York corporation with a principal place of business at 1 New Orchard Road,
Armonk, New York 10504-1722 (each of Overland and IBM is referred to herein as a
“Party” and are collectively referred to herein as the “Parties”).
RECITALS
Whereas, Overland and IBM are parties to the ITC Action and the District Court
Action (both defined below);
Whereas, the Parties wish to resolve their differences in the ITC Action and the
District Court Action without admitting liability or conceding the claims or
defenses raised against it;
Whereas, each of the Parties acknowledges that the execution of this Settlement
Agreement will be of substantial benefit to it.
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.DEFINITIONS
As used herein, capitalized terms not otherwise defined herein shall have the
following meanings:
1.1    “ITC Action” means the action in the United States International Trade
Commission captioned In re Certain Automated Media Library Devices,
Investigation No. 337-TA-746.
1.2    “District Court Action” means the action in the United States District
Court for the Southern District of California captioned Overland Storage, Inc.
v. BDT Automation Technology (ZHUHAI FTZ) Co., Ltd., et al., Civil Action No.
10-CV-1700.



1


--------------------------------------------------------------------------------


1.3    “License Agreement” shall mean that certain license agreement entered by
and between Overland and IBM concurrent herewith, a copy of which is attached
hereto as Exhibit C.
1.4    ** 
1.5    “Patents-In-Suit” shall mean U.S. Patent Nos. 6,328,766 and 6,353,581.
1.6    “Subsidiary” of a Party hereto or of a third party shall mean a
corporation, company or other entity:
1.6.1    more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a Party hereto or such third party, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists; or
1.6.2    which does not have outstanding shares or securities, as may be the
case in a partnership, joint venture or unincorporated association, but more
than fifty percent (50%) of whose ownership interest representing the right to
make the decisions for such corporation, company or other entity is, now or
hereafter, owned or controlled, directly or indirectly, by a Party hereto or
such third party, but such corporation, company or other entity shall be deemed
to be a Subsidiary only so long as such ownership or control exists.
1.7     “Effective Date” means the date upon which Overland receives the payment
described in Section 4.
1.8    “Execution Date” means the date upon which this Settlement Agreement is
signed by all parties.
2.    DISMISSAL
2.1    In consideration of the mutual promises set forth herein, within three
(3) business days of the Execution Date of this Settlement Agreement, Overland
and IBM shall:


_________________________
**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



2


--------------------------------------------------------------------------------


(a) with respect to the ITC Action, execute and/or cause their respective
counsel to execute papers in the forms set forth in Exhibit A, or in such other
form as required for the Commission’s approval, for the purpose of terminating
the ITC Action with prejudice as to IBM and Dell Inc. (“Dell”); and
(b) with respect to the District Court Action, execute and/or cause their
respective counsel to execute papers in the forms set forth in Exhibit B, or in
such other form as required for the Court’s approval, to Dismiss with Prejudice
the District Court Action as to all of their respective claims by and between
Overland and IBM and Dell.
For the avoidance of doubt, nothing in this Settlement Agreement creates any
obligation on the part of Overland to dismiss or terminate the ITC Action or
District Court Action with respect to any party other than IBM and Dell.
2.2    The Parties agree that each Party shall bear its own costs, fees, and
expenses relating to the ITC Action and the District Court Action, including
attorneys’ fees, expert fees, and court costs, and in the negotiation,
preparation, and execution of this Settlement Agreement, the License Agreement
(attached hereto as Exhibit C), and the ** (attached hereto as Exhibit D).
3.    LICENSES; COVENANTS; OTHER GRANTS OF RIGHTS
Concurrently with this Settlement Agreement, Overland and IBM have entered into
a License Agreement (attached hereto as Exhibit C) and ** (attached hereto as
Exhibit D).
4.    PAYMENT
4.1    Total Consideration. In consideration of the releases and rights granted
in this Settlement Agreement and the License Agreement, IBM shall pay to
Overland ** (“Payment”) and enter into the **.
4.2    Payment Instructions. IBM agrees to make this payment within ** of the
latest of (i) the Execution Date of this Settlement Agreement; (ii) the
Execution Date of the License Agreement; (iii) the Execution Date of the **; or
(iv) delivery of a letter to IBM on Overland letterhead that states: (a) the
amount to be transferred; (b) Overland’s address; (c) Overland’s taxpayer
identification number; (d) Overland’s Bank Account Name; (e) Overland’s bank
name and address; and (f) Overland’s bank account number, bank routing number
and Swift Code number. IBM's sole obligation with respect to the Payment will be
to make the payment contemplated in this paragraph.
_________________________
**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



3


--------------------------------------------------------------------------------


4.3    Taxes. IBM shall make the Payment without any deductions for taxes or
charges of any kind. All taxes imposed as a result of the existence of this
Settlement Agreement or the performance hereunder shall be paid by the party
required to do so by applicable law.
5.    TERMINATION
5.1    This Settlement Agreement may not be terminated by any Party.
6.    ASSIGNMENT
6.1    Assignment. This Settlement Agreement is personal to each of the parties
and their affiliates and successor companies, and it cannot be assigned to any
third party in whole or part.
7.    REPRESENTATIONS, WARRANTIES
7.1    Overland represents and warrants that (i) it has the full right and power
to enter into this Settlement Agreement; (ii) no other person’s consent or
approval is required for the granting of such rights; and (iii) this Settlement
Agreement and the grant of rights herein does not conflict with, violate or
otherwise constitute a breach of any agreement between it and any person.
7.2    IBM represents and warrants that IBM has the full right and power to
enter into this Settlement Agreement and that this Settlement Agreement does not
conflict with, violate, or otherwise constitute a breach of any agreement
between IBM and any person.
8.    CONFIDENTIALITY
8.1    Each Party, on behalf of itself and its Subsidiaries, agrees not to
disclose any term or condition of this Settlement Agreement to any third party
without the prior written consent of the other Party. This obligation is subject
to the following exceptions:
(a)    disclosure is permissible if required by government or court order,
provided the Party required to disclose first gives the other prior written
notice to enable it to seek a protective order;
(b)    disclosure is permissible if otherwise required by law (including but not
limited to legal requirements and regulations of the U.S. Securities and
Exchange Commission or rules of the NYSE or NASDAQ) and, in the event of such a
disclosure, the disclosing party agrees to provide advance notice to the
non-disclosing party and the disclosing party shall seek to maintain
confidentiality of the terms and conditions to maximum extent reasonably
possible;



4


--------------------------------------------------------------------------------


(c)    disclosure is permissible in connection with any subject matter addressed
by the other party in any filings made pursuant to the regulations of the U.S.
Securities and Exchange Commission and rules of the NYSE or NASDAQ or foreign
equivalents of such governmental bodies and, in the event of such a disclosure,
the disclosing party agrees to provide advance notice to the non-disclosing
party and the disclosing party shall seek to maintain confidentiality of the
terms and conditions to maximum extent reasonably possible;
(d)    disclosure is permissible if required to enforce rights under this
Settlement Agreement;
(e)    each Party may use similar terms and conditions in other agreements;
(f)    each Party may disclose only the scope of the rights granted hereunder
(but not any financial terms) to the extent reasonably necessary, on a
confidential basis, to its customers, potential customers, and other third
parties with which it has a current or potential commercial relationship; and
(g)    each Party may disclose the terms and conditions of this Settlement
Agreement to the extent reasonably necessary, on a confidential basis, to its
accountants, attorneys, financial advisors, its present or future providers of
venture capital and/or potential investors in or acquirers of such party or
product or service lines which qualify for a license under Section 2.8 of the
License Agreement (attached hereto as Exhibit C).
8.2    Neither Party shall use or refer to this Settlement Agreement, the
License Agreement, or the ** or any of their provisions in any promotional
activity, and each Party agrees not to issue any press release or make any other
public announcement of any term or condition of this Settlement Agreement, the
License Agreement, or the **. Notwithstanding the foregoing, each Party may
publicly disclose the fact that the ITC Action and District Court Action have
been resolved by settlement without disclosing any term or condition of this
Settlement Agreement, the License Agreement, or the **.
8.3    For the avoidance of doubt, the parties acknowledge and agree that
Section 8.1 permits IBM to disclose so much of the terms of this Settlement
Agreement as is necessary to demonstrate to a customer that IBM and the customer
are covered or protected by the terms of this Settlement Agreement.
_________________________
**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





5


--------------------------------------------------------------------------------


9.    MISCELLANEOUS
9.1    Entire Agreement. This Settlement Agreement, the License Agreement
(attached hereto as Exhibit C), and the ** (attached hereto as Exhibit D)
constitute the entire agreement between the parties relating to the subject
matter hereof, and supersedes all prior proposals, agreements, representations,
and other communications, if any, between the parties with respect to the
subject matter hereof.
9.2    If any section of this Settlement Agreement is found by competent
authority to be invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of such section in every other respect
and the remainder of this Settlement Agreement shall continue in effect so long
as the Settlement Agreement still expresses the intent of the Parties. However,
if the intent of the Parties cannot be preserved, this Settlement Agreement
shall be either renegotiated or terminated.
9.3    Modification; Waiver. This Settlement Agreement shall not be binding upon
the Parties until it has been signed herein below by or on behalf of each Party.
No modification, supplementation, or amendment to this Settlement Agreement will
be effective unless it is in writing and executed by authorized representatives
of the parties, except that either Party may amend its address in Section 9.5 by
written notice to the other Party. Nor will any waiver of any rights be
effective unless assented to in writing by the party to be charged. The failure
or delay of either party in exercising any of its rights hereunder, including
any rights with respect to a breach or default by the other party, will in no
way operate as a waiver of such rights or prevent the assertion of such rights
with respect to any later breach or default by the other party.
9.4    Headings. The headings used in this Settlement Agreement are for
reference and convenience only and will not be used in interpreting the
provisions of this Settlement Agreement.
9.5    Notices. Notices and other communications shall be sent by facsimile,
reputable overnight courier, email, or by registered or certified mail to the
following addresses and shall be effective upon sending:


_________________________
**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.







6


--------------------------------------------------------------------------------


To Overland and its Subsidiaries and Affiliates:
Kurt Kalbfleisch
Vice President and CFO
Overland Storage Inc.
9112 Spectrum Center Boulevard
San Diego, CA 92123
Facsimile: (858) 495-4267


With a copy to:
Sean Cunningham
DLA Piper LLP (US)
401 B Street, Suite 1700
San Diego, CA 92101
Facsimile: (619) 699-2701


To IBM and its Subsidiaries and Affiliates:
Director of Licensing
IBM Corporation
North Castle Drive, MD-NC119
Armonk, NY 10504-1785
Facsimile: (914) 765-4380


9.6    Governing Law. The parties agree that this Agreement will be governed by
and construed in accordance with the laws of the State of New York and of the
United States of America without regard to choice of law provisions or rules.
The parties further agree that this Settlement Agreement was mutually drafted by
all parties and that any interpretation of this Settlement Agreement or any
terms thereof will not be interpreted against one party as the drafting party.
9.7    Counterparts. This Settlement Agreement may be executed in counterparts
by the parties hereto on any number of counterparts, each of which will be
deemed an original, but all such respective counterparts will together
constitute one and the same agreement. The parties agree that electronically
transmitted signature pages will be treated as if they were originals.
9.8    Additional Provisions. Each party hereby declares and represents that it
is executing this Agreement after consultation with its own independent legal
counsel.







7


--------------------------------------------------------------------------------


9.8.1    Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party will not be applied in the construction or
interpretation of this Settlement Agreement. As used in this Settlement
Agreement, the words “include” and “including,” “for example,” “such as,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”
9.8.2    Each party acknowledges to the other party that it has been represented
by independent legal counsel of its own choice throughout all of the
negotiations which preceded the execution of this Settlement Agreement. Each
party further acknowledges that it and its counsel have had adequate opportunity
to make whatever investigation or inquiry they may deem necessary or desirable
in connection with the subject matter of this Settlement Agreement prior to the
execution hereof and that in entering into this Settlement Agreement it is not
relying on any representations of the other party in connection therewith.


[Balance of page intentionally left blank.]

8


--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Settlement Agreement to
be executed by their duly authorized representatives as undersigned:


Overland Storage, Inc.,
on its own behalf and on behalf of each of its Subsidiaries and Affiliates
International Business Machines Corporation,
on their own behalf and on behalf of each of their Subsidiaries and Affiliates
 
 
 
 
 
 
By: /s/                                                        
By: /s/                                                        
Printed Name:                                           
Printed Name:                                           
Title:                                                          
Title:                                                          
Date: November 16, 2011                         
Date: November 16, 2011                         












9
